Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application 02/10/22.  Claims 1, 6 – 13 and, 17 – 19 are examined and pending in the instant claimed Application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

5.	Claim, 6 – 13 and, 17 – 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements what the TERM NVME stands for.  Applicant nowhere in claims discloses what the acronym stands for and could hence be construed to mean several other terms. 

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 6 – 13 and, 17 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenfort et al. 20140189673.

Regarding claims 1, 13 and 18, a method for updating firmware on a storage drive, the method comprising:
retrieving, by an update tool that executes on an end user device, a component ID from a vendor-specific section of identify data [bottom of paragraph, 0027, shows vendor specific commands] of a storage drive of the end user device, the vendor-specific section of the identify data being bytes 3126 – through 3133 in an NVME identify controller data structure of words 137 through 140 in a SATA identify device data [0293 – 0294, shows both NVM and SATA Examiner interprets both parts to provide equivalent functionality regarding the specific configuration being recited, example 3126-3133] wherein [0312 – 0313, see ID and storage device 107];
receiving a catalog that defines a plurality of firmware updates;
using the component ID to identify a firmware update that applies to the storage drive [0312 – 0313, shows firmware and ID]; and by determining that the catalog associated the component ID with firmware update; and in response to identifying the firmware update using the component ID installing the firmware update on the storage drive [See Fig. 3, 303 – 305, shows download and activate].

Regarding claim 6, the method of claim 1, further comprising:
retrieving a firmware version from the storage drive; and using the firmware version to determine that the firmware update has not been installed on the storage drive [0329, see receiving firmware update].

Regarding claim 7, the method of claim 6, wherein retrieving the firmware version from the storage drive comprises reading identify data of the storage drive that is not included in the vendor specific section [0326 – 0329 see ID].

Regarding claim 8, the method of claim 1, further comprising:
prior to installing the firmware update on the storage drive, performing a health assessment on the storage drive by retrieving one or more current health values from the storage drive and comparing the one or more current health values to corresponding health thresholds [0326 – 0329, Examiner interprets this to be Power cycling limitations in prior art].

Regarding claim 9, the method of claim 8, wherein the component ID is used to identify the corresponding health thresholds from among other health thresholds [0326 – 0329, Examiner interprets this to be Power cycling limitations in prior art].

Regarding claim 10, the method of claim 8, further comprising:
creating a recovery point for the storage drive based on results of the health assessment [03246, see booting from a previous image].

Regarding claim 11, the method of claim 8, further comprising:
after installing the firmware update, reporting telemetry data that links results of installing the firmware update to the one or more current health values [0307, see reporting statistics, for telemetry data].

Regarding claim 12, the method of claim 8, wherein the one or more current health values comprises a plurality of Self-Monitoring, Analysis and Reporting Technology (S.M.A.R.T.) attributes [0307, see implement SMART controlling].
Regarding claims 17, the computer storage media of claim 13, wherein the method further comprises:
prior to installing the firmware update on the storage drive, performing a health assessment on the storage drive by retrieving one or more current health values from the storage drive and comparing the one or more current health values to corresponding health thresholds defined in the catalog [0307, shows monitoring and analyzing also 0326 – 0329, Examiner interprets this to be Power cycling limitations in prior art].

Regarding claim 19, the end user device of claim 18, wherein the update tool is further configured to perform the following: prior to installing the firmware update on the storage drive, performing a health assessment on the storage drive by retrieving one or more current health values from the storage drive and comparing the one or more current health values to corresponding health thresholds [0307, shows monitoring and analyzing also 0326 – 0329, Examiner interprets this to be Power cycling limitations in prior art].

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 6 – 13 and, 17 – 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence Information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tuan Dam can be reached on 571-272-3695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192